
	
		I
		111th CONGRESS
		1st Session
		H. R. 3838
		IN THE HOUSE OF REPRESENTATIVES
		
			October 15, 2009
			Mr. Murphy of
			 Connecticut (for himself and Mr.
			 Platts) introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Juvenile Justice and Delinquency Prevention
		  Act of 1974 to provide incentive grants to promote alternatives to
		  incarcerating delinquent juveniles.
	
	
		1.Short titleThis Act may be cited as the
			 Promoting Alternatives to Truancy and
			 Incarceration by Encouraging New and Comprehensive Efforts (PATIENCE) Act of
			 2009.
		2.Promoting
			 alternatives to incarcerationSection 222 of the Juvenile Justice and
			 Delinquency Prevention Act of 1974 (42 U.S.C. 5632) is amended by adding at the
			 end the following:
			
				(e)Incentive
				Grants
					(1)Incentive grants
				fundsThe Administrator shall make grants totaling at least 5
				percent of the funds appropriated for this part in each fiscal year as
				incentive grants to States. The Administrator shall make such incentive grants
				consistent with the provisions of subsection (a) and shall condition such
				grants upon—
						(A)the State’s support for evidence-based or
				promising programs, prioritizing programs that address the mental health
				treatment needs of juveniles;
						(B)the State’s support of reforms that reduce
				or eliminate the State-supported use of dangerous practices;
						(C)the State’s support for reforms that ensure
				that seclusion in secure detention or correctional facilities is limited to
				situations in which seclusion is the least restrictive measure sufficient to
				address a youth’s danger to self or others, used only for the amount of time
				necessary and is terminated when there is no longer an immediate danger to the
				youth or others, or imposed only after applicable due process; and
						(D)the demonstration by the State of an
				improvement of public safety and rehabilitation of delinquent and at-risk
				youths.
						(2)Demonstration
				requiredThe State shall make
				the demonstration required by paragraph (1)(D) by using accurate and reliable
				data reported annually showing both—
						(A)a reduction in either recidivism or
				offenses by youths under age 18, using arrest data; and
						(B)(i)an increase in the use of least restrictive
				placement for juveniles as appropriate for community safety;
							(ii)an increase in the safety of youths in the
				delinquency or criminal justice system; or
							(iii)a decrease in racial and ethnic disparities
				in the delinquency system.
							(3)Expenditure of
				grantOf the amount of a grant received under this subsection by
				a State—
						(A)not less than 30
				percent shall be used to fund implementation efforts described in subparagraph
				(1)(A); and
						(B)not more than 20
				percent shall be used to conduct research to evaluate reforms described in
				paragraph (1) that are evidenced-based programs.
						(4)DefinitionsFor
				purposes of this subsection—
						(A)the term
				evidence-based means with respect to a program that the program
				is demonstrated with relevant evidence, normed and validated for a diverse
				population, to be either—
							(i)exemplary, such
				that it is implemented with a high degree of fidelity and demonstrates robust
				empirical findings using a conceptual framework and an experimental evaluation
				design of the highest quality (a random assignment control trial); or
							(ii)effective, such
				that it is implemented with sufficient fidelity that it demonstrates adequate
				empirical findings using a sound conceptual framework and a quasi-experimental
				evaluation design of high quality (comparison group and quasi-experimental
				group); and
							(B)the term
				promising means with respect to a program that the program
				demonstrates effectiveness using reasonable, limited findings, and that has
				underway a more appropriate evaluation that meets the criteria for determining
				evidence-based
				programs.
						.
		
